In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Kramer, J.), entered December 10, 2004, which denied his motion pursuant to CFLR 511 to change venue of this action from ICings County to Suffolk County.
Ordered that the order is affirmed, with costs.
The defendant moved pursuant to CFLR 511 to change venue as of right from Kings County to Suffolk County on the basis that both parties resided in Suffolk County (see CFLR 503 [a]). In opposition, the plaintiff established that he resided in Kings County at the time he commenced this action (see Ellis v Wirshba, 18 AD3d 805 [2005]; compare Harley v Miller, 295 AD2d 401 [2002]; Senzon v Uveges, 265 AD2d 476 [1999]; Labissiere v Roland, 231 AD2d 687 [1996]). Accordingly, the Supreme Court properly denied the defendant’s motion. Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.